Case 2:17-cv-03397-JMA-AKT Document 190 Filed 09/13/21 Page 1 of 3 PageID #: 3940




  TED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------X   For Online Publication Only
  SALVATORE GUADAGNA, individually and on
  behalf of all persons similarly situated,

                                     Plaintiff,
                                                                   ORDER
                   -against-                                       17-CV-03397 (JMA) (AKT)


  HOWARD ZUCKER, as Commissioner of the New
  York State Department of Health,

                                      Defendant.
  -------------------------------------------------------------X
  AZRACK, United States District Judge:

          On April 28, 2020, the named Plaintiff and class representative, Salvatore Guadagna,

  passed away. (ECF No. 159.) On October 14, 2020, Robin Cassidy (“Cassidy”), a purported

  member of the certified class, moved to intervene as the class representative and to compel the

  Commissioner to produce personally identifying information for 190 individuals who were

  enrolled in GuildNet as of March 2017 and transferred to a new MLTP, but for whom lead

  counsel was unable to determine whether they suffered reductions in care based on the discovery

  produced to date. (ECF No. 170.) Pursuant to the individual rules of Judge Sandra J. Feuerstein,

  to whom this case was previously assigned, Cassidy’s nondispositive motion was automatically

  referred to Magistrate Judge A. Kathleen Tomlinson. However, since Cassidy sought to

  intervene as the class representative, which would implicate maintenance of the class under Fed.

  R. Civ. P. 23(a), Judge Tomlinson addressed the motion through a Report and Recommendation.

  On April 21, 2021, this case was reassigned to this Court. On July 9, 2021, Judge Tomlinson

  issued an R&R recommending that Cassidy’s motion to intervene as class representative be

  granted, but that her request for discovery be denied. (ECF No. 188.)

                                                          1
Case 2:17-cv-03397-JMA-AKT Document 190 Filed 09/13/21 Page 2 of 3 PageID #: 3941




         In reviewing a magistrate judge’s report and recommendation, a court must “make a de

  novo determination of those portions of the report or . . . recommendations to which objection[s]

  [are] made.” 28 U.S.C. § 636(b)(1)(C); -
                                         see also -
                                           - ---  Brown
                                                    - - - -v.
                                                           - -Ebert,
                                                               - - - No. 5-CV-5579, 2006 WL

  3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in whole or

  in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

  636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

  reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

  51 (E.D.N.Y. 2008).

         To date, no objections have been filed to the R&R and the deadline for filing any such

  objections has passed. 28 U.S.C. § 636(b)(1)(c).

         I have reviewed Judge Tomlinson's R&R for clear error, and finding none, I adopt the

  R&R in its entirety as the opinion of this Court. Accordingly, Cassidy’s motion to intervene as

  class representative is GRANTED, but her request for discovery is DENIED.

         In light of this determination, Cassidy shall file an amended complaint by no later than

  September 15, 2021 and Defendant shall file an answer to the amended complaint by no later

  than September 25, 2021. A decision on the pending summary judgment motions, (ECF No. 120

  and 131); Judge Tomlinson’s R&R thereupon, dated March 19, 2021, (ECF No. 181); and

  Defendant’s objections to that R&R, (ECF No. 183), is deferred until after the amended




                                                     2
Case 2:17-cv-03397-JMA-AKT Document 190 Filed 09/13/21 Page 3 of 3 PageID #: 3942




  complaint is filed. The Court will evaluate the pending summary judgment motions, the March

  19, 2021 R&R, and the objections in light of the amended complaint.

  SO ORDERED.

                                             ____/s/ (JMA)__________________
                                             JOAN M. AZRACK
                                             UNITED STATES DISTRICT JUDGE

  Dated: September 10, 2021
         Central Islip, New York




                                                3
